Deny Writ and Opinion Filed July 1, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00846-CV

  IN RE JAMES D. RYAN, SOLELY AS TRUSTEE FOR THE MAXIMILEN ENOCH
      BARTON TRUST AND THE VICTORIA LYNN BARTON TRUST, Relator

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-01813

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Relator contends the trial judge erred in striking a petition in intervention. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator=s petition for writ of mandamus and LIFT the stay imposed by

this Court’s June 21, 2013 order.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
130846F.P05                                        JUSTICE